Citation Nr: 0419332	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as a residual of Agent Orange exposure in service.

2.  Entitlement to service connection for a cardiovascular 
diseases, to included ischemic cardiomyopathy with congestive 
heart failure and history of myocardial infarction, claimed 
as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of a cardiovascular 
disorder, to included ischemic cardiomyopathy with congestive 
heart failure and history of myocardial infarction.

2.  The service medical records do not show any diagnosis of 
any cardiovascular disorder during service.

3.  There is no evidence showing that the veteran was 
diagnosed with a cardiovascular disorder within the first 
year after separation from service.

4.  There is no competent medical evidence which links the 
veteran's current cardiovascular disorder to military service 
or to any alleged Agent Orange exposure during service.  


CONCLUSION OF LAW

A cardiovascular disease, to included ischemic cardiomyopathy 
with congestive heart failure and history of myocardial 
infarction, was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to the claim for service connection in a 
letter dated March 2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim for service connection for a 
cardiovascular disorder.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Cardiovascular-renal disease may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of herbicide exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  In the present case the 
veteran's service personnel records do not confirm that he 
had active service in Vietnam.  Rather, these records reveal 
that during service the veteran served in the Air Force and 
was stationed in Thailand.  Regardless of whether the veteran 
was exposed to Agent Orange during service, his claim of 
entitlement to service connection for a cardiovascular 
disorder fails on other bases.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

In this case the veteran claims that he warrants service 
connection for his currently diagnosed cardiovascular 
disorders because he was exposed to Agent Orange during 
service.  Review of the veteran's service medical records 
does not reveal any complaints of, or treatment for, any 
cardiovascular disorder.  The September 1970 separation 
examination report does not reveal any abnormalities.  

The RO has obtained a considerable volume of the veteran's 
private medical records.  A private hospital discharge 
summary dated February 1983 reveals that the veteran was 
diagnosed with diabetes mellitus at that time.  However, 
chest x-ray examination was normal as was testing by 
electrocardiogram.  This record reveals that as of 1983, 
almost 13 years after separation from service, the veteran 
was not diagnosed with cardiovascular disease.  A December 
1996 private medical record reveals that the veteran was 
diagnosed with hypertension at this time.  Subsequent medical 
records show that the veteran was diagnosed with ischemic 
cardiomyopathy with congestive heart failure and history of 
myocardial infarction.  Private hospital records dated 
November 1999 reveal that the veteran required left heart 
cardiac catheterization. 

In the instant case, a cardiovascular disorder is not a 
disability specified at 38 C.F.R. § 3.309(e).  As such, 
service connection cannot be granted on the presumptive basis 
of exposure to herbicide agents.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The preponderance of the evidence is against the veteran's 
claim for service connection a cardiovascular disorder.  In 
the present case, a cardiovascular disorder was not shown 
during military service, nor is there medical evidence 
showing that the veteran's cardiovascular disorders 
manifested within a year after his separation from service.  
There is no competent medical evidence which relates the 
veteran's current cardiovascular disorders to his military 
service or to herbicide exposure during military service.  As 
such, service connection for a cardiovascular disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for cardiovascular disease, to included 
ischemic cardiomyopathy with congestive heart failure and 
history of myocardial infarction, to include as due to 
herbicide exposure is denied.  


REMAND

The veteran claims entitlement to service connection for a 
diabetes mellitus.  Specifically he claims that he was 
exposed to Agent Orange during military service and that this 
caused his diabetes mellitus.  

The evidence of record reveals that the veteran served in the 
Air Force from September 1966 to September 1970.  His 
personnel records specifically reveal that from July 1968 to 
August 1969 he served at an airbase in Udorn, Thailand.  The 
veteran alleges that Agent Orange was used as a herbicide at 
this base.  He also claims that he serviced airplanes that 
had been used to spray Agent Orange.  Finally, he alleges 
that some of the planes involved were not military aircraft 
but were operated by the Central Intelligence Agency (CIA).

The veteran has a current diagnosis of type 2 diabetes 
mellitus.  This is a disability which warrants service 
connection on a presumptive basis if Agent Orange exposure 
during service is shown.  38 C.F.R. § 3.309(e).

As noted above, the governing law provides that a veteran who 
served in the Vietnam from 1962 to 1975 shall be presumed to 
have been exposed to an herbicide agent unless there is 
evidence to establish otherwise.  38 U.S.C.A. § 1116(f).  In 
the present case the veteran did not serve in Vietnam.  As 
such, he is not presumed to have been exposed to Agent Orange 
during service.  However, Agent Orange exposure may be 
established by other means.  Additional development is 
required.   

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  
Accordingly, this issue is remanded to the RO for the 
following development:

1.  The RO should contact to the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
They should be requested to provide any 
information which might corroborate the 
veteran's allegations of being exposed to 
Agent Orange during service.  Specifically 
they should be requested to research and 
indicate if Agent Orange was used at Udorn 
Airbase, Thailand during the period from 
July 1968 to August 1969.  The should also 
be requested to ascertain if aircraft used 
to spray Agent Orange were stationed at 
this facility during this period of time.  

2.  The RO should contact the Central 
Intelligence Agency (CIA) and request they 
confirm whether or not aircraft operated 
by the CIA and used to spray Agent Orange 
were based out of Udorn Airbase, Thailand 
during the period from July 1968 to August 
1969.  

3.  Following the above development, the 
RO should readjudicate the veteran's claim 
for service connection for diabetes 
mellitus.  If the benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



